DETAILED ACTION
	This is a final Office Action on the merits for application 16/977,183. Receipt of the amendments and arguments filed on 09/20/2021 is acknowledged.
Claims 2, 3, 7, 9, 10, 14, 17 and 20 are pending.
Claims 1, 4-6, 8, 11-13, 15, 16, 18, and 19 are cancelled.
Claims 2, 3, 7, 9, 10, 14, 17 and 20 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 7, 9, 10, 14, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2, 3, 9, 10, 17, and 20 each recites the broad recitation that the partition wall can be constructed “in single-runner staggered-stud pattern or a single-runner staggered-pad pattern,” and the claims also have been amended to recite the use of spacers for the runners and studs 
Claim 2 defines “steel furrings” and ‘an intermediate post” and then later defines “each of the intermediate posts,” which renders the claimed invention indefinite since such limitations conflict with one another as to what exactly is required with such limitations as defined, such as whether such furrings are different and separate from such intermediate posts and how many of such intermediate posts are required. For examining purposes and in light of the specification and drawings, the claimed invention is considered to define a plurality of intermediate posts, which comprise and form such steel furrings, where each of such posts comprises of a steel stud and is in staggered formation with one another. Moreover, claim 7 is rendered indefinite for its dependency upon claim 2. Furthermore, claims 3, 9, 10, 17, and 20 include similar limitations and is similarly rejected and interpreted, where claim 14 is rendered indefinite for its dependency upon claim 9.
Claim 3 defines “the interior finishing material of said different wall or said column,” which lacks antecedent basis and renders the claimed invention indefinite since such a different wall or column has not been previously defined with a finishing 
Claim 3 further defines “said panel” in the second to last subparagraph of the claim, which renders the claimed invention indefinite since one of ordinary skill in the art would not know which panel is being referred to when interior finishing panels are defined for two sides and two spaces of such an assembly. For examining purposes and in light of the specification and drawings, “said panel” is considered to refer to both interior finishing panels of the claimed invention. Furthermore, claims 10 and 20 include similar limitations and are similarly rejected and interpreted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (JP 5663119) in view of Satoshi (Satoshi Sugie et al.; “Effect of Gypsum Board Laminating Method on the Sound Insulation Performance of Double Wall - About Bonding Method of Laminated Board;” Kobayasi Institute of Physical Research, Sept. 18, 2015, pp. 885-886) and Hideki et al. (JP2005-133414).
Regarding claim 2, Hasegawa et al. disclose a partition wall (#1, see figure 10) to be constructed in a single-runner staggered-stud pattern or a single-runner staggered-pad pattern (see figure 10, where the studs #4 are in a staggered pattern), comprising:
a wall end portion (the left wall end portion of figure 10) which is butted against a different wall (#1’) or column in continuity therewith and which is exposed to architectural spaces at least partially (the horizontal partition wall #1 of figure 10 is to abut against the left, vertically extending wall #1’ of figure 10 and separate interior, architectural spaces that are positioned on top of and on the bottom of the horizontal partition wall #1 of the figure); and
an end post (#7) located at said wall end portion (see figure 10);
wherein an interior finishing panel to define one of the architectural spaces on one side of the partition wall, is fixed to one side of said first end post element and another interior finishing panel to define the other of the architectural spaces on an opposite side of the partition wall is fixed to said first end post element (the panels #5 and 6 form the interior finishing panels of the opposite architectural spaces on each side of the wall and are fixed to the end post element as depicted in figure 10),
wherein said wall end portion is butted against a vertical surface of said different wall or said column in a form of a butt joint (see figure 10), and said end post element is positioned in close proximity to or in contact with a surface of an interior finishing material of said different wall or said column or a substrate face of said 
wherein said partition wall is a lightweight partition wall with a hollow structure (see figure 10), which has steel furrings (see figure 1 and the English translation, where the furrings #4 are constructed from steel) for the partition wall and which possesses a sound-insulation performance corresponding to a TLD equal to or greater than 50 (the English translation discloses the TLD of the wall can be greater than 50, such as 51 or 56),
wherein a runner constituting the partition wall is a steel runner (see figure 12, where runners #2 and #3 are also constructed from steel), the end post element is a steel stud (see figure 10 and the English translation) having substantially the same cross-section as that of a steel stud constituting an intermediate post (#4) of the partition wall (see figure 10, where the end post element and intermediate posts each comprise of C-shaped cross-sections), 
wherein each of the intermediate posts (#4) is erected in a staggered formation (see figure 10), 
wherein said panel is constituted from a substrate layer board (#5) and a surface layer board (#6) securely adhered to each other (see paragraph 7 of the English translation), the substrate layer board is a gypsum board with thickness ranging from 20mm to 25 mm (21 mm, see paragraph 7), and the surface layer board is a gypsum board with a thickness ranging from 8mm to 13mm (9.5 mm, see paragraph 7),
wherein dimensions of protrusions of a substrate layer board and a surface layer board, which extend toward a terminal end of the partition wall are set to be equal to or smaller than 80 mm (as explained above, the thicknesses of the protrusions of such layers are 21mm and 9.5 mm and thus meet the “dimensions” as defined),
wherein an air-tight joint structure is formed by a sealing material or sealing materials (#8, #9, and #11) interposed between each of terminal end edges of the interior finishing panels and said surface of the interior finishing material or said substrate face (see figures 11 and 13).
However, Hasegawa et al do not disclose the use of separate end post elements that are spaced from one another to form a gap or isolation zone and shifted with respect to one another in the wall core direction. It is highly well known in the art, as evidenced by Satoshi, that such sound insulation partitions can comprise of staggered C-shaped runners, where the end portions of the partition comprise of end post elements, where one end post element is to abut another wall of the building structure and be attached to one set of gypsum panels and a second end post element that is shifted with respect to the first end post element in the direction of the wall core length and attached to a second set of gypsum panels. Therefore, it would have been obvious to have used two end post elements spaced from one another by a gap shifted with respect to one another in the wall core direction of Hasegawa et al., as taught in Satoshi, in order improve the sound insulation of the wall. With respect to the limitations defining “a dimension of said gap or said isolation zone is set to be equal to or smaller than 40mm,” since Satoshi depicts the shifted studs are abutting one another at a location, the isolation zone where such end portion elements abut one another can be 
Furthermore, Hasegawa et al. do not specifically disclose the use of runner spacers between the intermediate posts and end post elements and the gypsum panels they are to be attached to. However, such runner spacers are highly well known in the art, as evidenced by Hideki et al. at #44, in order to be positioned between each steel stud and a gypsum board it is to be attached to for improving sound insulation of the system. See figure 11. Therefore, it would have been obvious to have used spacers between each of the steel studs and gypsum boards of Hasegawa et al., as well as the end post elements of Hasegawa et al. in view of Satoshi, as taught in Hideki et al., in order to improve the sound insulation of the wall. 
Regarding claim 7, Hasegawa et al. in view of Satoshi and Hideki et al. render obvious a buffer material (Hasegawa et al.; #11) is integrally attached to an outside surface of said first end post element (see figure 10 of Hasegawa et al.), and an outside surface of the buffer material is in contact with an inside face of the substrate layer board or slightly apart therefrom (see figure 10 of Hasegawa et al.).
Regarding claim 9, Hasegawa et al. disclose a method for constructing a partition wall (#1; see figure 10) in a single-runner staggered stud pattern or a single-runner staggered-pad pattern (see figure 11), wherein a wall end portion of the partition wall is 
constituting an end post (#7) to be located at an end portion of the partition wall (see figure 10);
fixing to said end post element, an interior finishing panel (#5 and #6) for defining one of the architectural spaces on one side of the partition wall (the top panels #5 and #6 of figure 10), and 
fixing to an opposite side of the end post element, another interior finishing panel (#5 and #6) for defining the other of the architectural spaces on an opposite side of the partition wall (the panels #5 and 6 on the bottom side of the wall #1 as depicted in figure 10),
wherein said wall end portion is butted against a vertical surface of said different wall or said column in a form of a butt joint (see figure 10), said end post element is positioned in close proximity to or in contact with a surface of an interior finishing material of said different wall or said column or a substrate face of said different wall or said column without installation of the interior finishing material (see figure 10, where the end post element abuts against the surface of the interior finishing material #5, #6, and #10 of the different wall #1’),
wherein said partition wall is a lightweight partition wall with a hollow structure (see figure 10), which has steel furrings (see figure 10 and the English translation, where the furrings #4 are constructed from steel) for the partition wall and which possesses a sound-insulation performance corresponding to a TLD value equal to or D of the wall can be greater than 50, such as 51 or 56),
wherein a runner constituting the partition wall is a steel runner (see figure 12, where runners #2 and #3 are also constructed from steel), the end post element is a steel stud (see figure 10 and the English translation) having substantially the same cross-section as that of a steel stud constituting an intermediate post (#4) of the partition wall (see figure 10),
wherein the intermediate posts (#4) are erected in a staggered formation (see figure 11), 
wherein said panel is constituted from a substrate layer board (#5) and a surface layer board (#6), the substrate layer board is a gypsum board with a thickness ranging from 20 mm to 25 mm (21 mm, see paragraph 7), the surface layer board is a gypsum board with a thickness ranging from 8 mm to 13 mm (9.5 mm, see paragraph 7), the substrate layer board is securely fixed to the end post element (see figure 10), and the surface layer board is adhered onto the substrate layer board (see figure 10 and paragraph 7),
wherein dimensions of protrusions of a substrate layer board and a surface layer board, which extend toward a terminal end of the partition wall are set to be equal to or smaller than 80 mm (as explained above, the thicknesses of the protrusions of such layers are 21mm and 9.5 mm and thus meet the “dimensions” as defined),
wherein an air-tight joint structure is formed by a sealing material or sealing materials (#8, #9, and #11) interposed between each of terminal end edges of the 
However, Hasegawa et al do not disclose the use of separate end post elements that are spaced from one another to form a gap or isolation zone and shifted with respect to one another in the wall core direction. It is highly well known in the art, as evidenced by Satoshi, that such sound insulation partitions can comprise of staggered C-shaped runners, where the end portions of the partition comprise of end post elements, where one end post element is to abut another wall of the building structure and be attached to one set of gypsum panels and a second end post element that is shifted with respect to the first end post element in the direction of the wall core length and attached to a second set of gypsum panels. Therefore, it would have been obvious to have used two end post elements spaced from one another by a gap shifted with respect to one another in the wall core direction of Hasegawa et al., as taught in Satoshi, in order improve the sound insulation of the wall. With respect to the limitations defining “a dimension of said gap or said isolation zone is set to be equal to or smaller than 40mm,” since Satoshi depicts the shifted studs are abutting one another at a location where the web of the second end post element abuts the flange of the first end post element, the isolation zone where such end portion elements abut one another can be considered 0 mm at such a location and thus meet such a dimensional claim as defined, where such features would be provided within Hasegawa et al. as explained above. As a note, the isolation zone of the prior art can include the gap between the webs of each end post element as well as the distance between the web of the second 
Furthermore, Hasegawa et al. do not specifically disclose the use of runner spacers between the intermediate posts and end post elements and the gypsum panels they are to be attached to. However, such runner spacers are highly well known in the art, as evidenced by Hideki et al. at #44, in order to be positioned between each steel stud and a gypsum board it is to be attached to for improving sound insulation of the system. See figure 11. Therefore, it would have been obvious to have used spacers between each of the steel studs and gypsum boards of Hasegawa et al., as well as the end post elements of Hasegawa et al. in view of Satoshi, as taught in Hideki et al., in order to improve the sound insulation of the wall. 
Regarding claim 14, Hasegawa et al. in view of Satoshi and Hideki et al. render obvious a buffer material (Hasegawa et al.; #11) is integrally attached to an outside surface of said first end post element (see figure 10 of Hasegawa et al.), and an outside surface of the buffer material is in contact with an inside face of the substrate layer board or slightly apart therefrom (see figure 10 of Hasegawa et al.).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (JP 5663119) in view of Meissner (DE 102008051696) and Hideki et al. (JP2005-133414).
Regarding claim 3, Hasegawa et al. disclose a partition wall (#1, see figure 10) to be constructed in a single-runner staggered-stud pattern or a single-runner staggered-pad pattern (see figure 10, where the studs #4 are in a staggered pattern), comprising:
a wall end portion (the left wall end portion of figure 10) which is butted against a different wall or column in continuity therewith and which is exposed to architectural spaces at least partially (the horizontal partition wall #1 of figure 10 is to abut against the left, vertically extending wall #1’ of figure 10 and separate interior, architectural spaces that are positioned on top of and on the bottom of the horizontal partition wall #1 of the figure); and
an end post (#7) located at said wall end portion (see figure 10);
wherein an interior finishing panel to define one of the architectural spaces on one side of the partition wall, is fixed to said end post element and another interior finishing panel to define the other of the architectural spaces on an opposite side of the partition wall is fixed to said end post element (the panels #5 and 6 form the interior finishing panels of the opposite architectural spaces on each side of the wall and are fixed to the end post element as depicted in figure 10),
wherein the wall end portion is butted against a vertical surface of said different wall or said column in a form of a butt joint (see figure 10),
wherein said end post element is positioned in close proximity to or in contact with a surface of the interior finishing material of said different wall or said column or a substrate face of said different wall or said column without installation of the interior finishing material (see figure 10, where the end post element abuts against the surface of the interior finishing material #5, #6, and #10 of the different wall #1’),
wherein said partition wall is a lightweight partition wall with a hollow structure (see figure 10), which has steel furrings (see figure 10 and the English translation, where the furrings #4 are constructed from steel) for the partition wall and which D equal to or greater than 50 (the English translation discloses the TLD of the wall can be greater than 50, such as 51 or 56),
wherein a runner constituting the partition wall is a steel runner (see figure 12, where runners #2 and #3 are also constructed from steel), the end post element is a steel stud (see figure 10 and the English translation), each of the intermediate posts (#4) is a steel stud erected in a staggered formation (see figure 10), said panel is constituted from a substrate layer board (#5) and a surface layer board (#6) securely adhered to each other (see paragraph 7 of the English translation), the substrate layer board is a gypsum board with thickness ranging from 20mm to 25 mm (21 mm, see paragraph 7), and the surface layer board is a gypsum board with a thickness ranging from 8mm to 13mm (9.5 mm, see paragraph 7),
wherein an air-tight joint structure is formed by a sealing material or sealing materials (#8, #9, and #11) interposed between each of terminal end edges of the interior finishing panels and said surface of the interior finishing material or said substrate face (see figure 10).
However, Hasegawa et al do not disclose the use of separate end post elements extending parallel to one another and are spaced from one another to form a gap or isolation zone, with a distance equal to or less than 55mm configured to interrupt a propagation of vibration and where the interior finishing panels are attached to a respective end post element. It is highly well known in the art, as evidenced by Meissner, that such sound insulation partitions can comprise of a single end post element or two end post elements that extend parallel to one another at the end of the 
Furthermore, Hasegawa et al. do not specifically disclose the use of runner spacers. However, such runner spacers are highly well known in the art, as evidenced by Hideki et al. at #44, in order to be positioned between a steel stud and a gypsum board for improving sound insulation of the system. Therefore, it would have been obvious to have used spacers between the steel studs and gypsum boards of Hasegawa et al., as taught in Hideki et al., in order to improve the sound insulation of the wall.
Regarding claim 10, Hasegawa et al. disclose a method for constructing a partition wall (#1; see figure 10) in a single-runner staggered stud pattern or a single-runner staggered-pad pattern (see figure 10), wherein a wall end portion of the partition wall is butted against a different wall (#1’) or a column in a continuity therewith so as to be exposed to architectural spaces at least partially (the architectural spaces above and below wall #1 of figure 10), comprising:
constituting an end post (#7) to be located at an end portion of the partition wall (see figure 10);
fixing to said end post element, an interior finishing panel (the top panels #5 and #6 of figure 10) for defining one of the architectural spaces on one side of the partition wall (see figure 10), and 
fixing to an opposite side of the end post element, another interior finishing panel (#5 and #6) for defining the other of the architectural spaces on an opposite side of the partition wall (the panels #5 and 6 on the bottom side of the wall #1 as depicted in figure 10),
wherein said end post element is positioned in close proximity to or in contact with a surface of the interior finishing material of said different wall or said column or a substrate face of said different wall or said column without installation of the interior finishing material (see figure 10, where the end post element abuts against the surface of the interior finishing material #5, #6, and #10 of the different wall #1’),
wherein said partition wall is a lightweight partition wall with a hollow structure (see figure 10), which has steel furrings (see figure 10 and the English translation, where the furrings #4 are constructed from steel) for the partition wall and which possesses a sound-insulation performance corresponding to a TLD value equal to or greater than 50 (the English translation discloses the TLD of the wall can be greater than 50, such as 51 or 56),
wherein a runner constituting the partition wall is a steel runner (see figure 12, where runners #2 and #3 are also constructed from steel), the end post element is a steel stud (see figure 10 and the English translation), and the intermediate posts (#4) are steel studs erected in a staggered formation (see figure 10), 
wherein said panel is constituted from a substrate layer board (#5) and a surface layer board (#6), the substrate layer board is a gypsum board with a thickness ranging from 20mm to 25 mm (21 mm, see paragraph 7), the surface layer board is a gypsum board with a thickness ranging from 8mm to 13mm (9.5 mm, see paragraph 7), the substrate layer board is securely fixed to the end post element (see figure 10), and the surface layer board is adhered onto the substrate layer board (see figure 10 and paragraph 7),
wherein an air-tight joint structure is formed by a sealing material or sealing materials (#8, #9, and #11) interposed between each of terminal end edges of the interior finishing panels and said surface of the interior finishing material or said substrate face (see figure 10).
However, Hasegawa et al do not disclose the use of separate end post elements extending parallel to one another and are spaced from one another to form a gap or isolation zone, with a distance equal to or less than 55mm configured to interrupt a propagation of vibration and where the interior finishing panels are attached to a respective end post element. It is highly well known in the art, as evidenced by Meissner, that such sound insulation partitions can comprise of a single end post element or two end post elements that extend parallel to one another at the end of the partition wall. If two end post elements are used, such elements can be separated by a gap or isolation zone through connection elements #51, which can comprise of a width of 5mm. Furthermore, the two end post elements are to be attached to respective gypsum interior panel layers to complete the assembly. Therefore, it would have been obvious to have used two end post elements spaced from one another by a gap of 
Furthermore, Hasegawa et al. do not specifically disclose the use of runner spacers. However, such runner spacers are highly well known in the art, as evidenced by Hideki et al. at #44, in order to be positioned between a steel stud and a gypsum board for improving sound insulation of the system. Therefore, it would have been obvious to have used spacers between the steel studs and gypsum boards of Hasegawa et al., as taught in Hideki et al., in order to improve the sound insulation of the wall.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. in view of Satoshi, Hideki et al., and Tinianov et al. (U.S. Publication 2013/0078422).
Regarding claim 17, Hasegawa et al. disclose a method of sound insulation of a partition wall for improving a sound insulation performance of the partition wall to be constructed in a single-runner staggered-stud pattern or a single-runner staggered-pad pattern (see figure 10), wherein the partition wall has a wall end portion (see figure 10) butted against a different wall (#1’) or a column in continuity therewith in a condition that the wall end portion is exposed to architectural spaces at least partially (see figure 10), comprising:
providing an end post (#7) to be located at an end portion of the partition wall (see figure 10);
fixing to said end post element, an interior finishing panel (the top panels #5 and #6 of figure 10) for defining one of the architectural spaces on one side of the partition wall (see figure 10), and 
fixing to an opposite side of the end post element, another interior finishing panel (the bottom panels #5 and #6 of figure 10) for defining the other of the architectural spaces on an opposite side of the partition wall (the panels #5 and 6 on the bottom side of the wall #1 as depicted in figure 10),
wherein said wall end portion is butted against a vertical surface of said different wall (#1’, see figure 10) or said column in a form of a butt joint, and the end post element is positioned in close proximity to or in contact with a surface of the interior finishing material of said different wall or said column or a substrate face of said different wall or said column without installation of the interior finishing material (see figure 10, where the end post element abuts against the surface of the interior finishing material #5, #6, and #10 of the different wall #1’),
wherein said partition wall is a lightweight partition wall with a hollow structure (see figure 10), which has steel furrings (see figure 10 and the English translation, where the furrings #4 are constructed from steel) for the partition wall,
wherein a runner constituting the partition wall is a steel runner (see figure 12, where runners #2 and #3 are also constructed from steel), the end post element is a steel stud (see figure 10 and the English translation), the end post element having substantially the same cross section as that of a steel stud constituting an intermediate post (#4) of the partition wall (see figure 10, where the intermediate posts and end post element comprise of the same C-shaped cross section), 
wherein the intermediate posts (#4) are erected in a staggered formation (see figure 11), 
wherein said panel is constituted from a substrate layer board (#5) and a surface layer board (#6), the substrate layer board is a gypsum board with a thickness ranging from 20 mm to 25 mm (21 mm, see paragraph 7), the surface layer board is a gypsum board with a thickness ranging from 8 mm to 13 mm (9.5 mm, see paragraph 7), the substrate layer board is securely fixed to the end post element (see figure 10), and the surface layer board is adhered onto the substrate layer board (see figure 10 and paragraph 7),
wherein dimensions of protrusions of a substrate layer board and a surface layer board, which extend toward a terminal end of the partition wall are set to be equal to or smaller than 80 mm (as explained above, the thicknesses of the protrusions of such layers are 21mm and 9.5 mm and thus meet the “dimensions” as defined),
wherein an air-tight joint structure is formed by a sealing material or sealing materials (#8, #9, and #11) interposed between each of terminal end edges of the interior finishing panels and said surface of the interior finishing material or said substrate face (see figure 10).
However, Hasegawa et al do not disclose the use of separate end post elements that are spaced from one another to form a gap or isolation zone and shifted with respect to one another in the wall core direction. It is highly well known in the art, as evidenced by Satoshi, that such sound insulation partitions can comprise of staggered C-shaped runners, where the end portions of the partition comprise of end post elements, where one end post element is to abut another wall of the building structure 
Furthermore, Hasegawa et al. do not specifically disclose the use of runner spacers between the intermediate posts and end post elements and the gypsum panels they are to be attached to. However, such runner spacers are highly well known in the art, as evidenced by Hideki et al. at #44, in order to be positioned between each steel stud and a gypsum board it is to be attached to for improving sound insulation of the system. See figure 11. Therefore, it would have been obvious to have used spacers between each of the steel studs and gypsum boards of Hasegawa et al., as well as the 
Lastly, though Hasegawa et al. disclose the TLD can be as high as 56, Hasegawa et al. do not specifically disclose increasing the TLD value to between 58-65. However, it is highly well known in the art, as evidenced by Tinianov et al., that some building codes require STC/TLD values of 60 or more, where the material of the acoustic insulation of the partition wall can be modified in order to increase such a value. Therefore, it would have been obvious to have increased the TLD value of the wall of Hasegawa et al. to be between 58-65, such as by using different insulation materials within the cavities of the walls as taught in Tinianov et al., in order to increase the sound insulation of such a wall and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. in view of Meissner, Hideki et al., and Tinianov et al. (U.S. Publication 2013/0078422).
Regarding claim 20, Hasegawa et al. disclose a method of sound insulation of a partition wall for improving a sound insulation performance of the partition wall to be constructed in a single-runner staggered-stud pattern or a single-runner staggered-pad pattern (see figure 10), wherein the partition wall has a wall end portion (see figure 10) butted against a different wall (#1’) or a column in continuity therewith in a condition that 
providing an end post (#7) to be located at an end portion of the partition wall (see figure 10);
fixing to said end post element, an interior finishing panel (the top panels #5 and #6 of figure 10) for defining one of the architectural spaces on one side of the partition wall (see figure 10), and 
fixing to an opposite side of the end post element, another interior finishing panel (the bottom panels #5 and #6 of figure 10) for defining the other of the architectural spaces on an opposite side of the partition wall (the panels #5 and 6 on the bottom side of the wall #1 as depicted in figure 10),
wherein said wall end portion is butted against a vertical surface of said different wall (#1’, see figure 10) or said column in a form of a butt joint, and the end post element is positioned in close proximity to or in contact with a surface of the interior finishing material of said different wall or said column or a substrate face of said different wall or said column without installation of the interior finishing material (see figure 10, where the end post element abuts against the surface of the interior finishing material #5, #6, and #10 of the different wall #1’),
wherein said partition wall is a lightweight partition wall with a hollow structure (see figure 10), which has steel furrings (see figure 10 and the English translation, where the furrings #4 are constructed from steel) for the partition wall,
wherein a runner constituting the partition wall is a steel runner (see figure 12, where runners #2 and #3 are also constructed from steel), the end post element is a 
wherein said panel is constituted from a substrate layer board (#5) and a surface layer board (#6), the substrate layer board is a gypsum board with a thickness ranging from 20mm to 25 mm (21 mm, see paragraph 7), the surface layer board is a gypsum board with a thickness ranging from 8mm to 13mm (9.5 mm, see paragraph 7), the substrate layer board is securely fixed to the end post element (see figure 10), and the surface layer board is adhered onto the substrate layer board (see figure 10 and paragraph 7), and
wherein an air-tight joint structure is formed by a sealing material or sealing materials (#8, #9, and #11) interposed between each of terminal end edges of the interior finishing panels and said surface of the interior finishing material or said substrate face (see figure 10).
However, Hasegawa et al do not disclose the use of separate end post elements extending parallel to one another and are spaced from one another to form a gap or isolation zone, with a distance equal to or less than 55mm configured to interrupt a propagation of vibration and where the interior finishing panels are attached to a respective end post element. It is highly well known in the art, as evidenced by Meissner, that such sound insulation partitions can comprise of a single end post element or two end post elements that extend parallel to one another at the end of the partition wall. If two end post elements are used, such elements can be separated by a gap or isolation zone through connection elements #51, which can comprise of a width of 5mm. Furthermore, the two end post elements are to be attached to respective 
Furthermore, Hasegawa et al. do not specifically disclose the use of runner spacers. However, such runner spacers are highly well known in the art, as evidenced by Hideki et al. at #44, in order to be positioned between a steel stud and a gypsum board for improving sound insulation of the system. Therefore, it would have been obvious to have used spacers between the steel studs and gypsum boards of Hasegawa et al., as taught in Hideki et al., in order to improve the sound insulation of the wall.
Lastly, though Hasegawa et al. disclose the TLD can be as high as 56, Hasegawa et al. do not specifically disclose increasing the TLD value to between 58-65. However, it is highly well known in the art, as evidenced by Tinianov et al., that some building codes require STC/TLD values of 60 or more, where the material of the acoustic insulation of the partition wall can be modified in order to increase such a value. Therefore, it would have been obvious to have increased the TLD value of the wall of Hasegawa et al. to be between 58-65, such as by using different insulation materials within the cavities of the walls as taught in Tinianov et al., in order to increase the sound insulation of such a wall and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Response to Amendment
Applicant’s amendments to the claims overcome the claim objections and 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the claim objections and 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 3, 7, 9, 10, 14, 17 and 20 have been considered but are moot because Applicant’s amendments to the claims required the use of a different primary reference and different rejections that were not used in the previous Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635